Oh a sale of raisins, the seller promised that, in case the government should grant the application of the seller for a return of part of the duties, the purchaser should have the^benefit of such return. Held, not a sale of a thing in action, within the statute of frauds, and that the parol promise was binding.
A broker, employed by the owner to sell goods, introduced to the owner a person wishing to purchase, when the owner stated the terms on which he would sell, and gave the purchaser one hour to decide whether he would accept the proposition, and both parties then left the broker’s office. The purchaser, within the hour, notified the broker of his acceptance of the terms, who soon after made a memorandum of the terms of sale in his book, and gave a copy to the seller. The goods were delivered and paid for. In an action by the purchaser against the seller, for the duties which had been returned by the government, and to which the purchaser claimed to be entitled by the terms of the contract: Held, that in making the entry the broker did not act as the agent of the parties, and that the memorandum made by him did not prevent the giving of parol evidence of the contract.
Held also, that neither the original memorandum, nor the copy delivered to the seller, was admissible in evidence.
(See 10 Barb. 74; 7 N. Y. 543, S. C.)